Exhibit 99.7 [Unofficial English Translation] AMENDMENT NUMBER 4, DATED APRIL 1, 2014 to an agreement made and entered into at Ramat Gan on March 2, 2014 and to Amendments Nos. 1, 2 and 3 dated March 6, 18 and 30, 2014, respectively (hereinafter: “Amendment 4”) Between: EMBLAZE LTD. Publ. Co. 52-004292-0 Azrieli Center, Triangular Tower, 40th floor (hereinafter: “the Purchaser”) of the one part; And: 1. ZWI W. & CO. LTD. Co. No. 51-271597-0 of 7 Hashikma Street, Savyon (hereinafter: “Zwi”) And: 2. YOSSI WILLI MANAGEMENT & INVESTMENTS LTD. Co. No. 51-241603-3 of 76 Kaplan Street, Herzliya Y.M. DEKEL – HOLDINGS & INVESTMENTS LTD. Co. No. 51-275078-7 of 76 Kaplan Street, Herzliya JOSEPH WILLIGER I.D. 054248307 of 76 Kaplan Street, Herzliya (the three jointly referred to below as: “Joseph”) (Zwi and Joseph will henceforth be referred to jointly as: “the Sellers”) of the other part; (The Purchaser and the Sellers will henceforth be referred to collectively as: “the Parties”) WHEREAS: On March 2, 2014 the Beneficiaries entered into an agreement in the scope of which, subject to the fulfillment of conditions that were stipulated, Emblaze would buy between 44.99% of the voting rights in Willi-Food Investments Ltd. (hereinafter: “the Company”) and 58.62% of the voting rights in the Company and approximately 58.04% of the issued and paid-up share capital of the Company and about 55.16% of the rights in the capital of the Company on the assumption of a full dilution and about 55.69% of the voting rights in the Company on the assumption of a full dilution) (hereinafter: “the Agreement” and “the Shares Sold”, respectively) all on the terms and conditions and at the times as specified in the Agreement; and WHEREAS: On March 6, 8 and 30, 2014 the parties signed Amendments Nos. 1, 2 and 3, respectively, to the Agreement; and WHEREAS: The parties wish to make an alteration to the Agreement in relation to the period for converting portion of the Trust Amount which is deposited in US dollars in such a way that the Purchaser will be entitled to convert the foreign currency in the Trust Account until April 24, 2014; and WHEREAS: The parties wish to entrench in writing their agreements all in accordance with what is set forth below in this Agreement; NOW THEREFORE IT IS DECLARED AND AGREED AS FOLLOWS: 1. The preamble to this Amendment 4 forms an integral part hereof. 2. The definitions in this Amendment 4 will have the meanings ascribed to them in the Agreement, in the Amendments 1, 2 and 3 thereto (hereinafter collectively: “the Agreement”), unless otherwise expressly stated. 3. Each of the parties declares that the competent bodies therein have approved the Amendment to the Agreement as set forth in this Amendment No. 4 that all the necessary resolutions have been passed therein in order to empower the signatories to this Amendment 4 to sign on its behalf. 4. In Clause 4.2 of the Agreement the alterations as set forth below shall apply: On rows 7-9 of Clause 4.2 of the Agreement, after the amendment thereof in the scope of Amendment 2 to the Agreement, the words shall be as follows: “… and the Purchaser undertakes to convert same by not later than April 24, 2014, where the surplus and/or shortfall in NIS will be received by it and/or it will top up the trust account on April 27, 2014.” 5. The remaining provisions of the Agreement which have not been altered by this Amendment 4 shall continue to remain in full force. In witness whereof the parties have hereunto signed /s/ Israel Yossef Schneorson /s/ Eyal Merdler /s/ Zwi Williger /s/ Joseph Williger Emblaze Ltd. Zwi W. & Co. Ltd. Yossi Willi Management & Investments Ltd. /s/ Joseph Williger /s/ Joseph Williger Y.M. Dekel – Holdings & Investments Ltd. Joseph Williger 2
